Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-42 have been considered but are moot because the arguments do not apply to the new rejection made below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 14, 26-31, 35-38, 41-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips et al. (US 20150127845, hereinafter Phillips.)
Regarding claim 1, “a method of retrieving media data, the method comprising receiving, by a media device, information indicating at least one data 
As to “wherein receiving the information comprises receiving the information from a device separate from the plurality of user devices and separate from the media device.” Phillips teaches (¶0050) such delivery rules may be static deterministic or varied responsive to pre-configured control inputs from CDN management nodes (i.e. a device separate from the plurality of user devices and separate from the media device.)
As to “and in response to the information indicating that the first data structure is more likely to be retrieved by the plurality of user devices than the second data structure, retrieving, by the media device, the media data of the first 

Regarding claim 4, , “the method of claim 1, wherein the data structure comprises one of a Dynamic Adaptive Streaming over HTTP (DASH) representation, a DASH adaptation set, or a set of media presentations including a plurality of related DASH representations and corresponding to a particular movie title.” Phillips teaches (¶0030) content is movie-on-demand (MOD); (¶0031) content is dash structured; (¶0039) content has representations/adaptation sets.

Regarding claim 5, “the method of claim 1, wherein receiving the information comprises receiving the information in a manifest file for the media data.” Phillips teaches (¶0008 and ¶0039) using a manifest paradigm for delivering content. 

Regarding claim 6, “the method of claim 5, wherein the manifest file comprises a Dynamic Adaptive Streaming over HTTP (DASH) Media Presentation Description (MPD).” Phillips teaches (¶0039) using an MPD model.

Regarding claim 14, “the method of claim 1, wherein the first data structure comprises an adaptation set or a representation, and wherein receiving the information comprises receiving the information at an adaptation set level or a representation level.” Phillips teaches (Fig. 5A and ¶0048-¶0049) pre-provisioning only the certain representations/adaptation sets of the particular content that meet the delivery rules.

Regarding claim 26, “the method of claim 14, wherein receiving the information at the adaptation set or representation level comprises extracting the information from a manifest file.” Phillips teaches (Fig. 5A and ¶0048-¶0049) pre-provisioning only the certain representations/adaptation sets of the particular content that meet the delivery rules; (¶0039) manifests are used to obtain content via URL extraction. 

Regarding claim 27, “the method of claim 1, wherein retrieving the media data comprises pre- fetching the media data.” Phillips teaches (¶0048-¶0049) pre-provisioning certain representations/adaptation sets.

Regarding claim 28, “a media device for retrieving media data, the media device comprising: a memory for storing media data; and one or more processors implemented in circuitry and configured to” Phillips teaches (¶0007 

Regarding claim 29, its rejection is similar to claim 4.

Regarding claim 30, its rejection is similar to claim 5.

Regarding claim 31, its rejection is similar to claim 6.

Regarding claim 35, its rejection is similar to claim 14.

Regarding claim 36, its rejection is similar to claim 27.

Regarding claim 37, “the media device of claim 28, further comprising a display configured to display a picture of the media data.” Phillips teaches (¶0033 and ¶0040) display device for rendering 

Regarding claim 38, “the media device of claim 28, wherein the media device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box.” Phillips (¶0028) client devices include set-top boxes, PVR/DVRs, laptops, netbooks, palm tops, mobile phones, etc…

claim 41, its rejection is similar to claim 28.

Regarding claim 42, its rejection is similar to claim 28.

Claims 2 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Amon et al. (US 20080214176, hereinafter Amon.)
Regarding claim 2, Phillips does not teach “the method of claim 1, wherein the media device comprises a media aware network element (MANE) in communication with a server device and the plurality of user devices.” However, Amon teaches (Fig. 1, ¶0037, ¶0041, ¶0056, ¶0059) a media aware network element MANE that is in communication with the server device and a plurality of user devices. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the delivery nodes of Phillips to act as MANEs as taught by Amon for the benefit of parsing and interacting with the content within the packets.

Regarding claim 39, its rejection is similar to claim 2.

Claims 3, 7, 32, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Oyman (US 20180139254.)
Regarding claim 3, Phillips does not teach “the method of claim 1, wherein the media device comprises a Dynamic Adaptive Streaming over HTTP (DASH) aware network element (DANE).” However, Oyman teaches (¶0031 and 

Regarding claim 7, Phillips does not teach “the method of claim 1, wherein receiving the information comprises receiving the information in a Parameters Enhancing Delivery (PED) message that is separate from a manifest file for the media data.” Oyman teaches (¶0048-¶0051) parameter(s) enhancing delivery (PED) messages that are exchanged between DANEs components/devices. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the manifest of Phillips with the PED message as taught by Oyman in order to enable content-aware optimizations.

Regarding claim 32, its rejection is similar to claim 7.

Regarding claim 40, its rejection is similar to claim 3.

Claims 8, 18-21, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips and Oyman in view of Kansal et al. (US 20130144979, hereinafter Kansal.)
claim 8, “the method of claim 7, wherein the media device comprises a media aware network element (MANE) or a DASH aware network element (DANE), the method further comprising extracting the information from the PED message” Oyman further teaches (¶0051) that DANEs utilize PED messages containing content-specific data/parameters/indications; (¶0057 and ¶0064) PED messages are used for assessing metric and status and to modify streaming content.
Phillips and Oyman do not teach “and updating relative consumption or request rates using the extracted information.” However, Kansal teaches (¶0024-¶0025) that network operators can cache adapted versions of popular videos, videos are adapted before receiving any request for these videos; (¶0025 and ¶0045) tracking video popularity and gathering popularity statistics, a video becoming popular (i.e., updated request rate); (¶0043) updating video popularity table.
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the PED messages of Phillips and Oyman to include popularity statistics as taught by Kansal for the advantage of caching popular content, thus reducing the required processing when servicing video requests.

Regarding claim 18, “the method of claim 14… representations within the same media presentation for one or more of a DASH period, a DASH adaptation set, a DASH representation, or a DASH sub-representation.” Oyman teaches 
Phillips and Oyman meet all the limitations of the claim except “wherein the information comprises a value for a syntax element representing a relative consumption or request rate of a corresponding representation among all.” Kansal teaches (Fig.5) API/representation 4 of first video is more likely to be requested than API/representation 3 of the first video, since API 4 has a 65 popularity index vs and API 3 has a 24 popularity index; (¶0025) popularity used to cache content prior to it being requested, thus past popularity/requests is used as an indicator for future requests. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the PED messages of Phillips and Oyman to include popularity statistics for different representations as taught by Kansal for the advantage of caching popular content, thus reducing the required processing when servicing video requests.

Regarding claim 19, “the method of claim 18, wherein the information comprises values for syntax elements signaled at two or more of a DASH period level, a DASH adaptation set level, a DASH representation level, or a DASH sub-representation level” Oyman teaches (¶0024) different versions of media representations found in DASH MPD. 


Regarding claim 20, “the method of claim 18, further comprising determining that a higher value for the syntax element representing the relative consumption or request rate indicates that the corresponding representation is more likely to be retrieved than representations having lower values for the syntax element.” Kansal teaches (Fig.5) API/representation 4 of first video is more likely to be requested than API/representation 3 of the first video, since API 4 has a 65 popularity index vs and API 3 has a 24 popularity index; (¶0025) popularity used to cache content prior to it being requested, thus past popularity/requests is used as an indicator for future requests.

Regarding claim 21, “the method of claim 18, further comprising determining that a lower value for the syntax element representing the relative consumption or request rate indicates that the corresponding representation is more likely to be retrieved than representations having higher values for the syntax element.” Kansal teaches (Fig.5) API/representation 1 of first video is more likely to be requested than API/representation 5 of the first video, since API 1 has a 12 popularity index vs and API 5 has a 11 popularity index; (¶0025) popularity used to cache content prior to it being requested, thus past popularity/requests is used as an indicator for future requests.

Regarding claim 33, its rejection is similar to claim 8.

Claims 9-10 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips and Oyman in view of Oh et al. (US 20180020244, hereinafter Oh) and Kansal.
Regarding claim 9, “the method of claim 7, wherein the PED message includes a value” Oyman further teaches (¶0051) that DANEs utilize PED messages containing content-specific data/parameters/indications; (¶0057 and ¶0064) PED messages are used for assessing metric and status and to modify streaming content.
Phillips and Oyman do not teach “for an @mpdld element that identifies a media presentation description (MPD) to which the PED message applies” 
Phillips, Oyman, and Oh do not teach “a value for an @contentRequestRate element indicating a relative consumption or request rate for media data corresponding to the MPD, and an array of {@repld, RepRequestRate} syntax elements indicating relative consumption or request rates for respective representations.” However, Kansal teaches (Fig. 5) video content is associated with a API (i.e., a red ID) and a popularity index (i.e., reprequestrate) that indicates how often a API is requested. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the PED messages of Phillips, Oyman, and Oh to include popularity statistics for different representations as taught by Kansal for the advantage of caching popular content, thus reducing the required processing when servicing video requests.

Regarding claim 10, “the method of claim 7, wherein the PED message includes a DASH MPD for the media data.” Oh teaches (¶0914 and ¶0916) MPD id indicates the identifier of a DASH MPD associated/included in a signaling message. 

Regarding claim 34, its rejection is similar to claim 9.

Claims 11-13, 15-17, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Kansal.
Regarding claim 11, Phillips does not teach “the method of claim 1, wherein receiving the information comprises receiving values for a @contentRequestRate attribute for the data structures, the @contentRequestRate attribute indicating consumption or request rates for the respective data structures.” However, Kansal teaches (¶0043 and ¶0065) a popularity table/index that indicates how much a video/adaption is requested (request amount/rate), see Fig. 5. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify method of Phillips to include popularity information as taught by Kansal for the advantage of caching popular content, thus reducing the required processing when servicing video requests.

Regarding claim 12, “the method of claim 11, wherein the @contentRequestRate attribute has a unitless value that indicates a content-level or manifest-file-level consumption or request rate for a corresponding data structure, and wherein a higher value for the @contentRequestRate attribute indicates that the corresponding data structure is more likely to be consumed or requested than data structures having lower @contentRequestRate attribute 

Regarding claim 13, “the method of claim 11, wherein the @contentRequestRate attribute has a unitless value that indicates a content-level or manifest-file-level consumption or request rate for a corresponding data structure.” Kansal teaches (¶0065) popularity index is associated with video and API; (¶0065) maintaining a counter for the requested video content, deriving the popularity index for the requested video content using the value of the counter associated with the requested video content; see Fig. 5 popularity index is a unitless value, larger value indicates a more popularity; (¶0050-¶0055) API is related to video quality/content level; (¶0025-¶0026) preparing future demand based on popularity. Kansal does not teach “and wherein a lower value for the @contentRequestRate attribute indicates that the corresponding data structure is more likely to be consumed or requested than data structures having higher @contentRequestRate attribute values.” However, Official Notice is taken that before the effective filing date of the invention it was well known in the field of mathematics that expressing Kansal’s popularity index as a multiplicative inverse 

Regarding claim 15, Phillips does not teach “the method of claim 14, wherein the information indicates temporal piecewise relative consumption or a request rate of a representation among all representations within the same media presentation.” However, Kansal teaches (Fig. 5) a popularity table/index that indicates how much a video API/adaption/representation is requested (request amount/rate); (¶0050-¶0055) API is related to video quality/representations, for example API value 1 indicates lowest quality of a video while API value 4 indicates a high quality/representation of the video. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify method of Phillips to include popularity information as taught by Kansal for the advantage of caching popular content, thus reducing the required processing when servicing video requests.

Regarding claim 16, Phillips does not teach “the method of claim 14, wherein the information comprises a RepRequestRate element including an array of two-attribute pairs of {@repRequestRate, @validTimeEnd}, wherein a 

Regarding claim 17, Phillips does not teach “the method of claim 14, wherein the information comprises a value representing a relative consumption or request rate of a corresponding representation among all representations within the same media presentation for an entire time duration of the representation. However, Kansal teaches (Fig. 5) a popularity index (i.e., request rate) corresponding to a plurality of APIs/representations of a video and (Fig. 6 and ¶0066) an Expiration time Attribute which indicates when source/video is no longer valid (i.e., entire time duration of representation); (¶0066) merging of 

Regarding claim 25, Phillips does not teach “the method of claim 14, wherein the information indicates temporal piecewise relative consumption or request rates of data from an adaptation set among all adaptation sets within the same media presentation.” However, Kansal teaches (Fig. 5) a popularity table/index that indicates how much a video API/adaption/representation is requested (request amount/rate); (¶0050-¶0055) API is related to video quality/representations, for example API value 1 indicates lowest quality of a video while API value 4 indicates a high quality/representation of the video. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify method of Phillips to include popularity information as taught by Kansal for the advantage of caching popular content, thus reducing the required processing when servicing video requests.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Phan et al. (US 20140347177, hereinafter Phan.)
claim 22, Phillips does not teach “the method of claim 14, wherein receiving the information comprises receiving values for syntax elements signaled on a timed metadata level from a separate track multiplexed with one or more media tracks.” However, Phan teaches (¶0097) a haptic signal/data should be denoted as a timed metadata track ‘meta’; (¶0100-¶0101) timed metadata track contains information describing haptic signal. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify method of Phillips to include haptic information as taught by Phan for the advantage increasing user immersion with the content.

Regarding claim 23, “the method of claim 22, wherein extracting the values comprises extracting the values from the separate track that is multiplexed with a representation” Phan teaches (¶0112) multiplexing haptic signal with the digital content data; (¶0047, ¶0049, and claim 1) decoding the encoded haptic data in metadata of the multiplexed data stream.

Regarding claim 24, “the method of claim 22, wherein extracting the values comprises extracting the values from the separate track that is encapsulated in a representation that does not include media data.” Phan teaches (¶0100) that a null header indicates that the stream is not audio or video (i.e., does not include audio media data/video media data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ma et al. (US 20130097309) – (¶0031) client requests are routed through a proxy cache, future segments are prefetched based on the current segment bitrate.
Hardin et al. (US 20160307596) – (¶0148) CDN predicts content that will be requested at a future time period by the client, the CDN then preloads the content stream file, e.g., the highest ABR stream, or a plurality of content stream files, on the home gateway device at the user premises.
Wissingh et al. (US 20160149978) – (¶0010) client selects one or more segment identifiers of segments that are listed in a manifest file, that are not yet requested by said client but which are expected or predicted segments to be requested by said client, the segment identifiers are used to pre-announce to a delivery node that the segments should be available to clients when a client requests them.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/Frank Johnson/Examiner, Art Unit 2425                                                                                                                                                                                                        

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425